NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

TERRY CONEY,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-1228
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 17, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hardee County; Donald G. Jacobsen,
Judge.

Terry Coney, pro se.


PER CURIAM.

             Affirmed. See Baker v. State, 878 So. 2d 1236 (Fla. 2004); Bizzell v.

State, 912 So. 2d 386 (Fla. 2d DCA 2005); State v. Broom, 523 So. 2d 639 (Fla. 2d

DCA 1988); Farrell v. State, 62 So. 3d 20 (Fla. 1st DCA 2011); Branch v. State, 990 So.
2d 585 (Fla. 3d DCA 2008); Thier v. State, 967 So. 2d 259 (Fla. 3d DCA 2007).



LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.